González, J.
¶19 (dissenting) I respectfully dissent. Despite the trial judge’s instruction to follow the law as set forth in the jury instructions, one juror forcefully inserted his own definitive statement of the law on a critical issue into the jury’s deliberations. I have grave doubts the juror was right about the law, which, given it was not either party’s theory of the case, has not been tested by them. At the very least, the juror’s insistent statement of supposed law undermined the instructions given by the judge and the case presented by the parties. I would hold that it is misconduct for a juror to make a legal assertion during deliberations that undermines the court’s instructions. Since the court today countenances that misconduct, I respectfully dissent.
*139¶20 Brian Long sued his former employer, Brusco Tug & Barge Inc., for discrimination, claiming it had fired him for hiring Anthony Morgan, a man with a prosthetic leg. If in fact Brusco had fired Long for hiring Morgan, it would likely have violated Washington’s Law Against Discrimination, chapter 49.60 RCW—but only if Brusco had retaliated against Long for opposing what he reasonably believed was unlawful discrimination. RCW 49.60.210(1); see also Renz v. Spokane Eye Clinic, PS, 114 Wn. App. 611, 619, 60 P.3d 106 (2002) (quoting Graves v. Dep’t of Game, 76 Wn. App. 705, 712, 887 P.2d 424 (1994)). The jury was instructed consistently:
[P]laintiff Brian Long has the burden of proving each one of the following propositions by a preponderance of the evidence:
(1) That the plaintiff was opposing what he reasonably believed to be discrimination on the basis of disability;
(2) That the plaintiff was subjected to an adverse employment action by his employer; and
(3) That the plaintiff’s opposition to discrimination was a substantial factor in the defendant’s decision-making in taking the adverse employment action.
Clerk’s Papers (CP) at 1756. Brusco conceded that Long reasonably believed Brusco had discriminated against Morgan, but it vigorously defended against the other two elements.
¶21 Fairly read, the juror declarations establish that one juror brought in a prepared presentation on the law that gutted the jury instructions and Long’s ability to make his case according to the law as given to the jury. Taken together, these declarations establish that one juror insisted, backed by his status as a navy veteran, that naval laws “simply do not allow people to crew boats and act as Able Bodied Seamen with prosthetics.” CP at 1788, 1780-92. If that juror was correct and Morgan was not legally allowed to work as a deckhand, then Brusco had a legitimate, nondiscriminatory reason to take adverse actions against Long for hiring him.
*140¶22 This case could have been tried that way. Brusco could have insisted it had the law on its side for not wanting Morgan on its boats and that Long was unreasonable in believing it was discriminating in so doing. But Brusco did not make that argument. For whatever reason, it conceded that element of Long’s case. Perhaps its research suggested what mine did: that Washington law forbids discrimination based on disability and that this civil rights protection is not preempted by federal maritime law. Hoddevik v. Arctic Alaska Fisheries Corp., 94 Wn. App. 268, 282, 970 P.2d 828 (1999). Perhaps it did not want to call attention to Morgan’s federal Equal Employment Opportunity Commission complaint. Perhaps it did not want to argue to this jury it had a right to discriminate. But the simple fact is it conceded the issue, and thus Long had no cause to contest the legal underpinnings of it.
¶23 I agree with the majority that there is much in these declarations that inheres in the verdict and thus cannot be considered. I disagree, however, that the juror’s definitive statements about the content of naval law inheres. Washington common law recognizes two tests for determining what inheres in a verdict. See Gardner v. Malone, 60 Wn.2d 836, 841, 376 P.2d 651 (1962) (citing State v. Parker, 25 Wash. 405, 65 P. 776 (1901)). First, when “that to which the juror testifies to can be rebutted by other testimony without probing a juror’s mental processes,” it may not inhere in the verdict. Id. The jurors’ declarations that one of them definitively declared that naval law would prohibit someone with a prosthetic limb from working on a boat survives this test. These statements could have been (but were not) rebutted by other jurors’ testimony that no such statements had been made without probing the jurors’ mental processes. This does not inhere in the verdict. Second, when “the facts alleged are linked to the juror’s motive, intent, or belief, or they describe their effect upon [the juror] . . . , the statements cannot be considered for they inhere in the verdict.” Id. While some of the material in the declarations does not *141survive this test, the fact the juror made definitive statements about alleged naval law does. It is a statement of supposed law. It does not inhere in the verdict.
¶24 I also agree with the majority that it is entirely proper for jurors to bring their life experience to bear on deliberations. See Breckenridge v. Valley Gen. Hosp., 150 Wn.2d 197, 204, 75 P.3d 944 (2003). But these statements went beyond one juror recounting his own life experience. The statements instead intruded into the fundamental role of the judge: to say what the law is. Wash. Const. art. IV, § 6; Hale v. Wellpinit Sch. Dist. No. 49, 165 Wn.2d 494, 506, 198 P.3d 1021 (2009) (quoting Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177, 2 L. Ed. 60 (1803)). Allowing jurors to substitute their potentially erroneous and untested views of the law for the law set forth in the jury instructions undermines the constitutional division of authority between judges and jurors. Wash. Const. art. IV, § 6; Hale, 165 Wn.2d at 506; see also Wash. Const. art. I, § 21. “[W]here a juror supplies the jury with evidence which was not admitted at trial, jury misconduct results. Jury misconduct also results where a juror provides the jury with erroneous statements of the law." Adkins v. Alum. Co. of Am., 110 Wn.2d 128, 137-38, 750 P.2d 1257 (1988) (footnote omitted) (reversible misconduct for jurors to consult Black’s Law Dictionary (1933)); see also Bouton-Perkins Lumber Co. v. Huston, 81 Wash. 678, 683-84, 143 P. 146 (1914) (reversible misconduct for juror to bring in a pamphlet on relevant law into the jury room). I would extend these cases and hold that a juror who provides the jury with a statement of the law that undermines the judge’s instructions commits misconduct that does not inhere in the verdict.
¶25 The juror’s definitive, and likely incorrect, statements about naval law went to the heart of Long’s case. It was misconduct. I have little doubt it prejudiced Long’s abil*142ity to make his case. I would reverse the courts below and remand for a new trial. Accordingly, I respectfully dissent.
Johnson, Fairhurst, and Wiggins, JJ., concur with González, J.